Title: To John Adams from John Bubenheim Bayard, 13 April 1789
From: Bayard, John Bubenheim
To: Adams, John


          
            New Brunswick 13th: April 1789
          
          It is with great sincerity, I beg leave to congratulate your Honor on your election as Vice President of the United States— the many high offices you have been called by your Country to fill, & the eminent services you have render’d to your fellow Citizens during our important struggle, justly entitle you to this distinguished mark of their gratitude & affection—
          I take the liberty to inform your Honor, that by the advice of my Friends both in Philadelphia & NewYork as well as from the calls of my family I am induced to apply for the office of Collector of the customs for the State of Pennsylva. My long residence in the City of Philadelphia, in the mercantile line (near thirty years) the various offices of honor & trust confer’d on me during our important contest, & my having put, at an early period of the War, the greatest part of my estate into the loan office of the United States, (which still

continues there & renders me unable to provide for a numerous family of children, several of whom are come of age & stand in need of some advance to put them forward in life,) are among the reasons which give me hopes of success in my present application—
          I beg leave to lay before your Honor the copy of a certificate which the Judges of the supreme Court of Pennsylva. were pleased to send me & shou’d it be deemed necessary, have no doubt I could obtain a recommendation from many of the principal merchants & Citizens of Philadelphia—
          Shou’d I be so happy as to meet with the approbation & interest of your Honor on this occasion I shall ever entertain a grateful sense of the obligation confer’d on me—
          With every Sentiment of respect & esteem / I beg leave to Subscribe myself / Your Honor’s most Obedt / & very hmble. Servant
          
            John Bayard
          
        